DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/22/2020, 9/30/2021 and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,692,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the parent claim read on all of the limitations contained in the current claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Non-Patent Literature “An Investigation of Deep-Learning Frameworks for Speaker Verification Antispoofing”, listed in IDS dated 6/22/2020) in view of Ergünay et al. (Non-Patent Literature “On the vulnerability of speaker verification to realistic voice spoofing”, listed in the IDS dated 6/22/2020).
As per claims 1 and 15, Zhang et al. teaches:
A computer-implemented for detecting spoofed voice sources, the method comprising: 
extracting, by a computer, a plurality of acoustic features from a voice sample using a first deep neural network (DNN) including a first set of one or more acoustic features having at least one of an audio artifact or channel artifact associated with a spoofing condition (Abstract, Figure 7, page 685, right column, 6th paragraph and section 3D – the CNN extracts acoustic features that act as input for the RNN and Page 684, right column, 2nd paragraph – the speech synthesis and voice conversation attacks simulated are audio conditions); and 
calculating, by the computer, via a second DNN a spoofing score indicating a likelihood that the voice sample includes the spoofing condition in part on based the at least one audio artifact or channel artifact of the first subset  of acoustic features extracted from the voice sample (Abstract, Figure 7, page 685, right column, 6th paragraph and section 3D – the CNN extracts acoustic features that act as input for the RNN, which then detects spoofing and Page 684, right column, 2nd paragraph – the speech synthesis and voice conversation attacks simulated are audio conditions).
calculating, by the computer, the spoofing score by the second DNN (Abstract, Figure 7, page 685, right column, 6th paragraph and section 3D – the CNN extracts acoustic features that act as input for the RNN, which then detects spoofing).
Zhang et al. fails to disclose but Ergünay et al. in the same field of endeavor teaches:
extracting, by the computer, a second subset of one or more acoustic features for speaker recognition (Figure 1 and Section 1 – features are extracted from the test speech);
calculating, by the computer, the likelihood that the voice sample includes an authorized user based in part on the second subset of acoustic features for speaker recognition and an enrollment model (Figure 1 and Section 1 – based on comparing the features to the enrollment model a decision as to whether this is the authorized user is rendered)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Zhang et al. with the speaker verification capabilities of Ergünay et al. because it is a case of combining prior art elements according to known methods to yield predictable results
Claim 15 is directed to the system for executing the method of claim 1 so is rejected for similar reasons.

As per claims 2 and 16, the combination of Zhang et al. and Ergünay et al. teaches all of the limitations of claims 1 and 15 above. Zhang et al. in the combination further discloses:
classifying, by the computer executing a binary classifier, the voice sample as being either genuine or spoofed based on the spoofing score from the second DNN. (Figures 5 & 7 and sections IIIA & IIIB – probability scores are provided as the classifier output, which implies a binary decision based on these scores).

As per claims 4 and 18, the combination of Zhang et al. and Ergünay et al. teaches all of the limitations of claims 1 and 15 above. Zhang et al. in the combination further discloses:
the spoofing condition includes at least one of a channel condition and audio condition (Page 684, right column, 2nd paragraph – the speech synthesis and voice conversation attacks simulated are audio conditions).

As per claim 9, the combination of Zhang et al. and Ergünay et al. teaches all of the limitations of claim 1 above. Zhang et al. in the combination further discloses:
the second DNN is configured to extract multi-class features from the plurality of acoustic features (Section IVC & table 2 – the output layer is a softmax of dimension 6, with one output for the human hypothesis and one output for each of the five types of spoof).

As per claim 14, the combination of Zhang et al. and Ergünay et al. teaches all of the limitations of claim 1 above. Zhang et al. in the combination further discloses:
the configuration of the second DNN results from training the second DNN with a plurality of non-spoofed and known-spoofed voice samples (Section IVA – the training dataset includes both non-spoofed and spoofed data).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Non-Patent Literature “An Investigation of Deep-Learning Frameworks for Speaker Verification Antispoofing”, listed in IDS dated 6/22/2020) and Ergünay et al. (Non-Patent Literature “On the vulnerability of speaker verification to realistic voice spoofing”, listed in the IDS dated 6/22/2020) in view of Huang et al. (U.S. Patent Application Publication 2017/0256254). 
As per claims 5 and 19, the combination of Zhang et al. and Ergünay et al. teaches all of the limitations of claims 1 and 15 above. The combination fails to explicitly disclose:
the channel condition includes one or more channel artifacts specific to at least one of different background environments, different acquisition devices, and different network infrastructures.
However, Huang et al. in the same field of endeavor teaches:
the channel conditions include channel artifacts specific to at least one of different background environments, different acquisition devices, and different network infrastructures (Paragraph [0124] – different acquisition and network channel conditions are accounted for in the neural network).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Zhang et al. and Ergünay et al. with the channel conditions of Huang et al. because it is combining prior art elements according to known methods to yield predictable results.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Non-Patent Literature “An Investigation of Deep-Learning Frameworks for Speaker Verification Antispoofing”, listed in IDS dated 6/22/2020) and Ergünay et al. (Non-Patent Literature “On the vulnerability of speaker verification to realistic voice spoofing”, listed in the IDS dated 6/22/2020) in view of Wu et al. (Non-Patent Literature “ASVspoof: The Automatic Speaker Verification Spoofing and Countermeasures Challenge”, listed in IDS dated 6/22/2020). 
As per claims 6 and 20, the combination of Zhang et al. and Ergünay et al. teaches all of the limitations of claims 1 and 15 above. The combination fails to explicitly disclose:
extracting other acoustic features from the voice sample; 
combining the deep acoustic features with the other acoustic features to provide tandem features, and
classifying the tandem features using the second DNN, the second DNN configured to determine whether the tandem features include a non-spoofing condition or at least one spoofing condition, wherein said classifying at least the deep acoustic features is part of the classifying of the tandem features.
However, Wu et al. in the same field of endeavor teaches:
extracting other acoustic features from the voice sample; 
combining the deep acoustic features with the other acoustic features to provide tandem features, and
classifying the tandem features using the second DNN, the second DNN configured to determine whether the tandem features include a non-spoofing condition or at least one spoofing condition, wherein said classifying at least the deep acoustic features is part of the classifying of the tandem features (Page 596, right column, lines 1-4 and Table III – feature fusion is utilized in the spoofing classification).
 It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Zhang et al. and Ergünay et al. with the feature fusion of Wu et al. because it is combining prior art elements according to known methods to yield predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Non-Patent Literature “An Investigation of Deep-Learning Frameworks for Speaker Verification Antispoofing”, listed in IDS dated 6/22/2020) and Ergünay et al. (Non-Patent Literature “On the vulnerability of speaker verification to realistic voice spoofing”, listed in the IDS dated 6/22/2020) in view of Gupta et al. (U.S. Patent Application Publication 2011/0082877). 
As per claim 13, the combination of Zhang et al. and Ergünay et al. teaches all of the limitations of claim 1 above. The combination fails to explicitly disclose:
the second DNN is implemented using one or more graphics processors.
However, Gupta et al. in the same field of endeavor teaches:
the second DNN is implemented using one or more graphics processors (Paragraph [0076] – the neural network is implemented in a GPU).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Zhang et al. and Ergünay et al. with the GPU implementation of Gupta et al. because it is combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/21/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 & 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.  The Examiner notes that if the speaker verification was also conducted by the second DNN that would overcome the rejection, but as currently written there is no requirement for that. Zhang et al. detects audio artifacts (i.e. features) as part of a spoofing detection system (i.e. generates a spoofing score by the 2nd DNN). Ergünay et al. teaches speaker verification, but not via a DNN. There is no requirement in the claims for the speaker verification to be conducted via DNN or via any specific structure other than the computer. Therefore the claim limitations have been met and the rejection is maintained.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677